Citation Nr: 1230110	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-22 778	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to September 4, 2009.

2.  Entitlement to an effective date earlier than December 16, 2008, for a 50 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  

The increased rating matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In March 2009, the RO granted an increased rating for PTSD, to 50 percent, effective December 16, 2008.  The Veteran has also appealed the effective date of the 50 percent rating.  In September 2009, the RO granted an increased rating for PTSD, to 100 percent, effective September 4, 2009.

In August 2012, the Board received information from the Social Security Administration indicating that the Veteran died in July 2012, which would warrant dismissal of appeal due to lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  However, as explained immediately below, the Veteran withdrew his appeal prior to his death.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 1971 to March 1973.

2.	On November 4, 2011, prior to the Veteran's death, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an August 2011 statement, eleven months prior to his death, the Veteran, through his representative, withdrew his appeal.  See the August 22, 2011, VA Form 21-4138, Statement in Support of Claim.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).







ORDER

The appeal is dismissed.




		
Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


